Citation Nr: 0120152	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died December 29, 1999.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied aid and attendance and 
housebound benefits for the veteran's surviving spouse.  By 
rating decision of February 2001, entitlement to housebound 
benefits was granted, effective April 2000.  Entitlement to 
special monthly pension based on the appellant's need for aid 
and attendance continued to be denied and the current appeal 
ensued.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
appellant requires the daily assistance of another to perform 
the activities of daily living or to protect herself from the 
dangers of her environment, without which she would require 
nursing home or other institutional care.  



CONCLUSION OF LAW

The requirements for special monthly pension based on the 
appellant's need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1502(b) (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the appellant's claim of entitlement 
to special monthly pension based on the need for aid and 
attendance.  There is no issue as to substantial completeness 
of the application.  38 U.S.C.A § 5102 (West Supp. 2001).

She has been informed of the applicable laws and regulations 
and of information and evidence necessary to substantiate her 
claim in the rating decisions of December 2000 and February 
2001 and in the statement of the case of February 2001.  38 
U.S.C.A. § 5103 (West Supp. 2001).

Medical evidence in support of her claim has been obtained 
and considered, and there is no indication of additional 
pertinent evidence that might help substantiate her claim.  
She has presented, in particular, an aid and attendance 
examination report from her private doctor.  All necessary 
assistance has been provided.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

The appellant and her representative contend, in essence, 
that the appellant warrants special monthly pension based on 
the need for aid and attendance because of her severe asthma.  
By rating decision of February 2001, housebound benefits were 
established effective April 2000.  The appellant maintains 
that she meets the criteria for the greater benefit of aid 
and attendance.  

Under 38 U.S.C.A. § 1541(d)(2), where an otherwise eligible 
surviving spouse is in need of regular aid and attendance, an 
increased rate of pension is payable.  A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another.  38 U.S.C.A. § 
1502(b) (West 1991); 38 C.F.R. § 3.351 (2000).  A surviving 
spouse will be considered to be in need of regular aid and 
attendance if she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
ad and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c) (2000).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

In April 2000, the appellant was seen by her physician, J. 
Allen Meadows, M. D., for a VA aid and attendance 
examination.  Dr. Meadows indicated that the appellant did 
not use crutches or braces, she was not bedridden, was able 
to dress herself unassisted, bathe, eat, walk in and out of 
the house, and go to the bathroom unassisted.  He stated that 
she had severe steroid dependent asthma and insulin dependent 
diabetes mellitus.  Dr. Meadows stated that the appellant 
required over 10 medications per day and that her pulmonary 
function tests (PFTs) were very poor.  Her prognosis for long 
term survival was described as grave.  He stated that she has 
required ventilation on many occasions.  

In January 2001, Dr. Meadows wrote a medical statement on 
behalf of the appellant's claim.  He again related that she 
had severe, steroid dependent asthma, insulin dependent 
diabetes mellitus and gastroesophageal reflux.  Because of 
the severity of her asthma and diabetes, Dr. Meadows, 
described the appellant's prognosis as grave.  He stated that 
he considered the appellant disabled from her illnesses and 
he had advised her not to venture far from home.  He believed 
it would not be wise for the appellant to remain at home 
alone in case she required transportation to an emergency 
facility because of an asthma flare.  

The Board has thoroughly reviewed the evidence of record in 
light of the appellant's contentions.  The appellant has 
undergone a VA aid and attendance examination performed by 
her physician.  He also has submitted a medical statement on 
the appellant's behalf regarding her medical condition.  
However, the appellant meets none of the criteria sufficient 
to warrant aid and attendance benefits.  She has not 
contended, nor has she presented evidence that she is blind 
or nearly blind based on VA criteria.  She is not in a 
nursing home and has presented no evidence that she is in 
need of nursing care.  She is able to feed herself, bathe 
unassisted, eat and go to the restroom unassisted and is also 
able to walk in and out of her home unassisted.  She does not 
suffer from a stroke or any other neurological weakness.  
Although her physician describes her condition as grave, she 
is able to protect herself from the hazards or dangers 
incident to her daily environment.  Dr. Meadows indicates 
that the appellant should not be alone in case she requires 
transportation to an emergency facility because of an asthma 
flare.  However, this is not a criteria warranting aid and 
attendance.  Her physician has also indicated that she should 
not venture far from home and in this regard, she has been 
provided housebound benefits.  Since the appellant is able to 
basically care for her daily needs, is not in a nursing home 
and is not blind, the preponderance of the evidence is 
against entitlement to special monthly pension based on the 
need for aid and attendance.  


ORDER

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

